Title: To John Adams from François Adriaan Van der Kemp, 5 May 1813
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear and respected Sir!
Olden barneveld 5 Maÿ 1813.

Do not Suppose, that I waited to answer your verÿ interesting letter of March 18—till I received the other promised anecdote of Quaker’s benevolence—no Sir! and I believe, you know me too well—art too well convinced of the high value I place on the distinguished proofs of your regard and frendship with which you continue to honour me, to attrbute mÿ Silence to anÿ Such unbecoming motives. The Severe Sickness of mÿ Son was Scarce over before mrs vanderkemp was indisposed—She is now—after four weeks illness reconvalescent, and will—I hope—ere long recover her Strenght. I lost a valuable friend in Ch. Livingston, and am threatned—daylÿ—that John T Mifflin Shall follow him—his desease, the gout, baffles the energÿ of medicine and Sets at naught the Skill of his Physicians. Mrs mappa has been—during weeks—in a verÿ critical Situation—but is now recovering—with her daughter—So that health Shall be once more the inmate of our families. You are not Surprised—that all this Spread a heavÿ gloom on mÿ mind—which I could not Shake of So easilÿ—I went three days to Utica—I had recours to Terentius—applied to Voiture—and Shall call in, Plautus and Rabelais. Yesterdaÿ I celebrated with part of Mappa’s familÿ—mother and Daughter yet compelled to Stay home, mÿ 25th anniversarÿ in this countrÿ—the 61st of mÿ age—and revived again—yea—I could persuade myself—qu’avec mes amis et le bon vin—I could brave old Methusalem—but what a drearÿ desert must this world be for Him—who did See the last friend of his heart gone! I would not delaÿ mÿ answer longer—your kind indulgence Shall make allowance for its little interest.
But whÿ do I not live in your neighbourhood? You at least maÿ with ease outlive one—and how consoling would be an anticipated tear of John Adams! It is true—I am not unhappÿ in mÿ family—in my connections—otis fruor—as you, but not cum dignitate—although not exposed—as you are—to envÿ or Slander. And—my Dear Adams! If I enjoÿ Something resembling dignity in the regards—paid me by one or other of your fellow-citisens—this again, I must acknowledge.—Muneris id tui est—You See—I perceive I am again harping the Same String! You must write again—and Soothe my anguish—and Shew—what you would do, could I come to Quincÿ and convince your Friends—that I deserve your recommandation.
I owe you a better acquaintance with the Quakers—I am now convinced it is correct, and power in anÿ hands—much more So—when it presumes to be invested with the prerogative of opening the gates of heaven to a favorte, or kicking a damned one in the abyss—Shall be abused. I renew my often repeated Solemn declaration—that I would rather live under Sultan Achmed—than under the dominion of anÿ Reverend Father. I know yet only two Orthodox—and thus—entitled of course—to the blessings of this world and those of another—who usuallÿ deem it becoming to instruct by punishments the unbeliever—in what he maÿ expect hereafter from a Revengeful—Omnipotent Despot—who were tolerant—Charitable—meek Christians—and their good faith could not be questioned—as to indulge rancour—if it did Skulk in their breasts—would have promoted their Intrests— So did; you know, Jurieu—The one was J. J. Schultens—orientalist and Prof. of Divinity—a rigid Supra-Lapsarian too—He called a Socinian his Brother—whom he recommended to God’s mercÿ—as he did See no means to Save him. The Other is a Calvinist Baptist at N. york, mr j. Stanford—a man of Letters—of taste—of pietÿ—who knows me a damned heretick, according his creed—and remains an affectionate and interesting correspondent. I know no more example; and the riddle is not difficult to explain. But instruct me—what are wet Quakers—wet Anabaptists?
Mr Norton informs me—that the Sketch on Calvin and Servetus Shall be placed in the Repositorÿ—I informed him, if they—might change their opinion—to return it to the care of mr. john Adams—The Editors Shall correct the idiom. In a former Letter I requested to tell me, if you approved, to insert the Sketch of the Physical and Moral causes of the Revolutionarÿ Spirit in one of the Periodical publications— I did So—as I wished to have the Subject discussed—and depended in regard to the propriety more on ÿour judgment than mine. I renew it now—as—I Shall Send it to the Cambridge Repositorÿ, if you Saÿ So—or give up the idea—in case of a contrarÿ Sentiment—Saÿ not my Dear Sir! that I am Spoiled by your indulgence and know not how—Deorum
Muneribus Sapienter uti—
All this would be your fault—as I would never have taken So manÿ Liberties, was I not before encouraged by you—Had I not proofs—that you prefer to give, rather than to receive and So would I,—If I possessed the means—or, could I ever write—as I ought, to make letters acceptable—I would presume—to extend my beneficence even to your Ladÿ—whereas I must now with regret request a friend to recommend me to Her remembrance.
I have Some Strange opinion, that Quincÿ Adams with a Galatin and Baÿard maÿ before the close of the pretended Negotiation  find him Self in a Similar predicament as his father was in Paris in 1780. Maÿ I be disappointed!—Is B—— known to you as a man of inflexible integrity—and consummate Knowledge? I know Him as a Senator—Something more is required—
With affectionate and unabated high regard / I remain yours

Fr Adr vanderkemp Maÿ—

P.S. As you know manÿ things—as least if it is permitted to compare you with the grand mass—who knows infinitelÿ less—and with that choice Bodÿ of enlightened fellows, who can decide upon everÿ thing—you Shall oblige your friend to instruct him the full Sense of the Proverb, which I cannot penetrate
“Old fish at table” &c
It is intended a Blessing, if it was a curse—I would read “cold fish at table, and old flesh in bed”—but now—esto mihi Oedipus!—I know—The French too Say at least in Voiture’s time “Jeune chair et viex poisson”—and he  understands it, at is Seems, from its firmness—but you know, a genteel Ladÿ—presiding at an elegant table in high life, at Paris, would have blushed—“Si le poison n’etoit pas assez mortifié” I Should thus presume, without I am more enlightened, that Pope, and the rest of Such fellows are in the wrong—because theÿ were all waterdrinkers, and that the true and genuine reading is / Old wine at table, and young flesh in bed. yes Madam! / Dinner on table! yours—&c          

V: d. Kemp!